335 S.W.3d 842 (2011)
Avery ROWE, Appellant,
v.
CITY OF RED OAK, Appellee.
No. 05-11-00152-CV.
Court of Appeals of Texas, Dallas.
March 8, 2011.
Frank P. Hernandez, Dallas, TX, for appellant.
James T. Jeffrey, Jr., Law Offices of Jim Jeffrey, Arlington, TX, for appellant.
Before Justices O'NEILL, FITZGERALD, and LANG.

OPINION
Opinion By Justice LANG.
Before the Court is appellee City of Red Oak's motion to dismiss the appeal for want of jurisdiction. Appellant Avery Rowe did not file a response to the motion to dismiss. City of Red Oak contends this Court lack's jurisdiction over this appeal because the notice of appeal was untimely. We agree.
*843 A notice of appeal is due ninety days after the judgment is signed if a party timely files a motion for new trial. See TEX.R.APP. P. 26.1(a)(1). A motion for extension to file a notice of appeal may be granted if the notice of appeal and motion for extension are filed within fifteen days of the deadline. See TEX.R.APP. P. 26.3.
The trial court granted summary judgment in favor of City of Red Oak on September 27, 2010. Rowe timely filed a motion for new trial on October 26, 2010. Accordingly, the notice of appeal was due on Monday, December 27, 2011. See TEX. R.APP. P. 4.1(a) & 26.1(a)(1). Rowe filed his notice of appeal on February 8, 2011. The notice of appeal was untimely and beyond the time for filing a motion for extension of time. See TEX. R. APP. P. 26.3. Without a timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See TEX. R.APP. P. 25.1(b). Accordingly, we grant City of Red Oak's motion to dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).